t c memo united_states tax_court raymond wright petitioner v commissioner of internal revenue respondent docket no 6240-01l filed date raymond wright pro_se patricia a riegger for respondent supplemental memorandum opinion vasquez judge this case is before the court on remand from the u s court_of_appeals for the second circuit for further consideration consistent with its opinion in 381_f3d_41 2d cir vacating and this opinion supplements wright v commissioner tcmemo_2002_312 vacated and remanded 381_f3d_41 2d cir remanding tcmemo_2002_312 unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure background on date in response to a payoff figure that respondent gave him for his and tax_liabilities petitioner made a voluntary payment of dollar_figure respondent applied dollar_figure to petitioner’s tax_liability this satisfied petitioner’s tax_liability in full in 126_tc_1 we held that in sec_6330 proceedings when the tax_liability for a particular year has been paid in full we lack jurisdiction to determine whether an overpayment exists or to order a refund_or_credit for that year and we must dismiss that year as moot petitioner’s case is before the court pursuant to our sec_6330 jurisdiction--it is not before the court pursuant to our sec_6404 jurisdiction see id pincite the parties do not dispute that petitioner’s tax_liability has been paid in full accordingly we shall dismiss the year as moot see id respondent applied the balance of the dollar_figure date payment to petitioner’s tax_year respondent alleges that after applying the remaining dollar_figure to petitioner’s tax_year there remained a balance due of dollar_figure which consisted solely of interest although the date payment was made during the pendency of petitioner’s appeal apparently neither party brought this payment or the satisfaction of petitioner’s tax_year to the attention of the court_of_appeals nor does it appear that the court_of_appeals took it into account furthermore the satisfaction of petitioner’s tax_year was not brought to the court’s attention until after the second trial of this case in on date the court_of_appeals issued its mandate vacating and remanding the decision of this court in remanding this case to this court for further proceedings the court_of_appeals ordered that such a proceeding should be confined to consideration of the following issues the four issues a whether petitioner’s tax_refund was sent to him by the internal_revenue_service irs in b if not whether petitioner timely received notice from the irs that his refund had not been applied to his and tax deficiencies c if not whether petitioner’s current tax_liability should be consequently adjusted by inter alia an abatement of interest pursuant to sec_6404 and d in any case whether the current interest abatement that petitioner had already received was correct in the light of the irs’s failure to give petitioner the appropriate withholding credits for and and his date payment of dollar_figure on date the court ordered the parties to file on or before date written status reports in which the parties were to advise the court of their positions regarding the appropriate means for this court to implement the mandate of the court_of_appeals on date respondent filed his status report and on date petitioner filed his status report with a service date of date in his date status report respondent stated that he was awaiting detailed transcripts of petitioner’s tax accounts to address the four issues as outlined in the mandate of the court_of_appeals on date the court again ordered the parties to file on or before date written status reports in which the parties were to advise the court of their positions regarding the appropriate means for this court to implement the mandate of the court_of_appeals on date respondent filed his status report and on date petitioner filed his status report with a service date of date in his date status report respondent stated that he had forwarded to petitioner copies of petitioner’s transcripts of accounts which addressed the four issues as outlined in the mandate of the court_of_appeals he had asked petitioner to contact him as soon as possible to discuss the same petitioner had not contacted respondent and respondent was preparing computations pursuant to rule for petitioner to review in his date status report petitioner alleged that inappropriate ex_parte communications had taken place between the court and respondent complained about the date petitioner’s date status report was filed alleged that the court_of_appeals made conclusions regarding the four issues outlined in its mandate rather than remanding the four issues for further proceedings and stated that he received on date copies of his transcripts of accounts that respondent had forwarded to him despite being ordered by the court twice to advise the court of their positions regarding the appropriate means for this court to implement the mandate of the court_of_appeals neither party advised the court what further proceedings he believed were necessary to implement the mandate of the court_of_appeals from the submitted status reports it appeared to the court that in order to implement the mandate of the court_of_appeals a trial with the presentation of testimonial and documentary_evidence might be required accordingly on date upon due consideration of and in order to implement the mandate of the court_of_appeals which remanded this case to this court for further proceedings and for cause the court ordered a the parties to file status reports outlining proposed schedules for the preparation of this case for trial in order to advise the court regarding the appropriate means for this court to implement the mandate of the court_of_appeals b that the proposed schedules shall include dates for filing any dispositive motions on any issue completing of all discovery requests and requests for admissions taking into account the scope of the requests and the responses required and to permit timely responses to be served and if required filed filing all motions to compel stipulation filing all motions to compel discovery filing any motions with respect to the conduct of the trial filing motions in limine exchanging by the parties initial listings of transcripts stipulations and documents that they would like considered by the court during remand proceedings providing the court complete identification of the parts of the record transcripts stipulations of fact and documents that have previously been marked as part of the record in this case that the parties would like to be considered during remand proceedings and filing and completion of any other matters required to prepare for trial c that the parties advise the court whether they believed that a trial of this case will be necessary that the case may be disposed of by a motion for summary_judgment or that the case may be submitted fully stipulated pursuant to rule d that respondent’s and petitioner’s status reports shall be limited to discussing their proposed schedules for the preparation for trial of this case and advising the court whether they believe that a trial of this case will be necessary that the case may be disposed of by a motion for summary_judgment or that the case may be submitted fully stipulated pursuant to rule in order for this court to implement the mandate of the court_of_appeals and e that the status report shall not include any arguments addressing the merits of four issues remanded to this court for further proceedings respondent’s status report was due on or before date petitioner’s status report was due on or before date on date respondent filed his status report with the court on date petitioner filed his status report with the court petitioner and respondent agreed that further trial was not necessary and that this case could be disposed of by a motion for summary_judgment the parties advised the court that they each would file a motion for summary_judgment by date on date the court ordered the parties to file any motions for summary_judgment on or before date on date respondent filed a motion for summary_judgment an affidavit in support of respondent’s motion for summary_judgment from marie e small and a declaration of jeanne moisa court witness coordinator in support of respondent’s motion for summary_judgment with attached exhibit a certificate of assessments payments and other specified matters for petitioner’s and tax years and exhibit b certificate of assessments payments and other specified matters for petitioner’s and years that same day petitioner filed a motion to submit case under rule on date petitioner filed a motion for summary_judgment with attached exhibits transcripts and a letter on date the court denied respondent’s above- referenced motion for summary_judgment petitioner’s above- referenced motion for summary_judgment and petitioner’s above- referenced motion to submit case under rule on date petitioner filed a motion for reconsideration of the court’s date order denying his motions for summary_judgment and to submit the case without trial under rule on date the court denied this motion we stated that at some time it might have been possible for the parties to settle this matter after an informal meeting and exchange of information see 61_tc_691 that it also might have been possible for the parties to submit pursuant to rule the evidence necessary to allow the court to implement the mandate of the court_of_appeals and that although the court gave the parties ample opportunity to resolve this case without additional trial from the motions and status reports submitted by the parties it was evident to the court that in order to implement the mandate of the court_of_appeals a trial with the presentation of testimonial and documentary_evidence would be required additionally the court ordered petitioner and respondent to present at the trial testimonial and documentary_evidence to establish whether the irs sent petitioner his tax_refund in if not whether petitioner timely received notice from the irs that his refund had not been applied to his and tax deficiencies if not whether petitioner’s current tax_liability should be consequently adjusted by an abatement of interest pursuant to sec_6404 whether the current interest abatement that petitioner had already received was correct in the light of a the irs’s failure to give petitioner the appropriate withholding credits for and and b petitioner’s date payment of dollar_figure and how respondent computed the interest for the years in issue furthermore the court ordered the case set for further trial at a special session of the court that was to commence on date and advised the parties that the court would not be inclined to grant any continuances in this case additionally the court ordered the parties to identify the parts of the record transcripts stipulations of fact and documents that previously had been marked as part of the record in this case and that the parties would like to be considered during remand proceedings the court also ordered that the evidence and argument presented in all subsequent filings with the court and at the trial that was to be held during the date special session should be confined to the four issues as outlined in the mandate of the court_of_appeals on date despite the court’s statement in the date order that we would not be inclined to grant any continuances in this case respondent filed a motion for continuance of trial on date after giving petitioner the opportunity to file an objection which he filed on date we denied respondent’s motion for continuance of trial on date petitioner filed a motion to sanction respondent’s counsel a motion to strike and a motion to require respondent to file motion to withdraw or substitution of counsel on january and the court conducted further trial of the case on date petitioner filed a motion for mistrial or in the alternative to enforce court rules on withdrawal and substitution of counsel and other remedies the court took this motion and the three motions petitioner filed on date under advisement on date respondent filed his opening brief and on date petitioner filed his opening brief on date respondent filed his reply brief and on date petitioner filed his reply brief on date on account of our ongoing review of this case we ordered respondent to file on date a status report stating and containing documentation to support whether petitioner’s liability had been fully paid as of that date and if not the amount of petitioner’s outstanding balance for as of that date furthermore we ordered petitioner to file on or before date a reply to respondent’s status report stating whether petitioner agreed with respondent’s status report or if petitioner disagreed with respondent’s status report stating and containing documentation to support whether his liability had been fully paid as of date and if not the amount of his outstanding balance for as of that date in his date status report respondent stated that petitioner’s balance due for as of date was dollar_figure that petitioner had paid his tax and additions to tax for in full and that the balance due was interest on date petitioner paid dollar_figure towards his tax_year on the basis of an irs employee’s misstatement that this amount would pay his balance in full the payment however resulted in a credit balance of dollar_figure being reflected on petitioner’s account petitioner’s account balance however mistakenly did not include dollar_figure of interest due in addition to the dollar_figure as of date respondent admitted that pursuant to sec_301_6404-2 example proced admin regs quoting petitioner an incorrect balance due was a ministerial error on date respondent issued petitioner an erroneous refund of dollar_figure for and on date petitioner’s account reflected a balance due of dollar_figure discussion the extended proceedings of this case recounted supra have brought to light the numerous misstatements and errors made by respondent through the handling of petitioner’s and tax years for example respondent represented to the court that as of the date of the filing of his reply brief following the trial of this case in respondent had abated the interest associated with petitioner’s withholding credit for wright v commissioner tcmemo_2002_312 n on the basis of respondent’s proffer we stated the record does not contain evidence that the aforementioned interest has been abated therefore we will incorporate respondent’s concession of this issue into our decision id respondent’s proffer to the court however was a misstatement as the court_of_appeals stated we also observe that wright was entitled to receive an additional interest abatement based on the irs’s failure to give him a proper withholding credit of dollar_figure in the tax court’s decision stated that the irs had represented that statutory interest related to this withholding credit would be abated wright ii tax ct memo lexi sec_332 at n wl although the irs assures us that an interest abatement has been credited to wright for this withholding credit it has made no effort either to substantiate this claim in the appellate record or even to describe the amount of the abatement wright v commissioner f 3d pincite n during the appeal and remand respondent and respondent’s witnesses recounted numerous errors regarding the handling of petitioner’s and tax years--and oftentimes neither respondent nor the witness could account for how those errors occurred as recently as his date status report respondent essentially admitted that the irs made mistakes regarding the computation of petitioner’s interest including but not limited to quoting petitioner an incorrect payoff figure and sending petitioner an allegedly erroneous refund on account of respondent’s erroneous calculations and a keystroke error by an irs employee another example is contained in respondent’s opening brief and his date status report in his opening brief respondent alleged that as of date the amount of the court_of_appeals stated the irs seemed equally unsure about several basic and crucial facts the parties' confusion is understandable the relevant timeline and tax amounts have been reconstructed using photocopied forms computer screen printouts and dot-matrix printouts of tax account balances many of these records have no supporting explanation and therefore are inscrutable to any non-employee of the irs many are from time periods that are not the same and even the documents that are from similar time periods often contain amounts that are inexplicably contradictory this 21-r report is a computer screen printout of approximately twenty lines of abbreviations alphanumeric codes dates and digits that are indecipherable to us without additional explanation 381_f3d_41 2d cir vacating and remanding tcmemo_2002_312 the court_of_appeals also noted that it had doubts inspired by the irs’s past calculation errors against wright’s account id pincite interest systematically and manually assessed for on petitioner’s tax account after an alleged abatement of interest was dollar_figure in his date status report respondent alleged that as of that date the outstanding balance due ie interest due on petitioner’s tax account was dollar_figure petitioner’s testimony at both trials was credible he consistently testified and averred that he did not receive his refund respondent contended however that petitioner received his refund in the documentary and testimonial evidence respondent offered was contradictory contained numerous errors and lacked credibility furthermore this contention is a concession by respondent that petitioner was correct and that respondent did not send the refund to petitioner in accordingly with regard to the first question posed by the court of appeals--whether the irs sent petitioner his tax_refund in 1994--we conclude that it did not furthermore we conclude that respondent never sent petitioner his refund for in his date motion for summary_judgment respondent did not answer the second and third questions posed by the court of appeals--if not whether petitioner timely received notice from the irs that his refund had not been applied to his and tax deficiencies and if not whether petitioner’s current tax_liability should be consequently adjusted by inter alia an abatement of interest pursuant to sec_6404 with regard to the second question posed by the court of appeals--if not whether petitioner timely received notice from the irs that his refund had not been applied to his and tax deficiencies--we conclude on the basis of petitioner’s credible_evidence respondent’s admissions and the lack of credibility of the documentary and testimonial evidence respondent offered--which was contradictory and contained numerous errors--that petitioner did not receive notice from the irs that his refund had not been applied to his and tax deficiencies with regard to the third question posed by the court of appeals--if not whether petitioner’s current tax_liability should be consequently adjusted by inter alia an abatement of interest pursuant to sec_6404 e --we conclude on the basis of petitioner’s credible_evidence respondent’s admissions and the lack of credibility of the documentary and testimonial evidence respondent offered--which was contradictory and contained numerous errors--that petitioner’s current tax_liability should be adjusted by abating the interest for pursuant to sec_6404 since petitioner has repeatedly asked respondent for a payoff figure so that he could pay the liabilities at issue in full when he received a payoff figure from respondent he paid that amount in his date status report respondent admitted that on date petitioner was quoted an incorrect payoff figure and this was a ministerial error pursuant to the regulations see also 112_tc_230 douponce v commissioner tcmemo_1999_398 accordingly we conclude that for interest from date to the present shall be abated we note however that we lack jurisdiction to determine whether an overpayment exists or to order a refund_or_credit for to the extent that the amount of the abatement of interest exceeds the amount remaining unpaid for see 126_tc_1 with regard to the fourth question posed by the court of appeals--in any case whether the current interest abatement that petitioner had already received was correct in light of the irs’s failure to give petitioner the appropriate withholding credits for and and his date payment of dollar_figure--on the basis of petitioner’s credible_evidence respondent’s admissions and the lack of credibility of the documentary and testimonial evidence offered by respondent which was contradictory and contained numerous errors that respondent has failed to establish that the current interest abatement is correct as a final matter we shall deny petitioner’s outstanding motions to reflect the foregoing an appropriate order and decision will be entered
